This court in a judgment entered in this case (66 Ga. App. 350,  17 S.E.2d 842) having affirmed the judgment of the city court of Bainbridge, and the Supreme Court on certiorari having reversed the judgment of this court (Florida State Hospital for the Insane v. Durham Iron Co., 194 Ga. 350,  21 S.E.2d 216), the judgment originally rendered by this court is vacated and the judgment of the trial court is reversed.
Judgment reversed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED SEPTEMBER 14, 1942.